Case 4:18-cv-04112-SOH Document 51               Filed 07/27/21 Page 1 of 1 PageID #: 913




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


GARY MIDDLETON, Individually
and on Behalf of All Others Similarly Situated                                    PLAINTIFF


v.                                  Case No. 4:18-cv-4112


HEMPSTEAD COUNTY, ARKANSAS                                                      DEFENDANT


                                         JUDGMENT

       Before the Court is Defendant’s Motion for Summary Judgment. ECF No. 44. Plaintiff

has filed a response. ECF No. 46. Defendant has filed a reply. ECF No. 48. The Court finds this

matter ripe for consideration.

       For the reasons discussed in the Memorandum Opinion of even date, the Court finds that

the Motion for Summary Judgment (ECF No. 44) should be and hereby is GRANTED. Plaintiffs’

claims pursuant to the Fair Labor Standards Act are DISMISSED WITH PREJUDICE. Plaintiff

Middleton’s claims pursuant to the Arkansas Minimum Wage Act are DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 27th day of July, 2021.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
